Judgments of conviction and orders affirmed on the ground that the record shows no prejudice to defendant. All concur, except MeCurn, J., who dissents and votes for reversal of the order denying the motion to withdraw the plea of guilty and grant the motion. (See People v. Gowaslcy, 244 N. Y. 451; People v. Steir, 268 App. Div. 961.) (The judgment of conviction was rendered before trial as to identity; the judgment rendered May 28, 1945, imposed a sentence as a second offender on a plea of guilty to a charge of grand larceny, second degree, after trial by jury as t® identity of defendant on the previous conviction. One order directed the clerk to record that defendant entered a plea of guilty to grand larceny, second degree, and amends all records and papers; two other orders deny defendant’s motions to withdraw his plea of guilty and to reinstate his plea of not guilty.) Present — Taylor, P. J., Harris, MeCurn, Larkin and Love, JJ.